Citation Nr: 0303461	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  02-03 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 10 percent rating for 
residuals of a gunshot wound of the right leg.

2.  Entitlement to a rating higher than 10 percent for post-
phlebitic syndrome of the right lower extremity.

3.  Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.

4.  Entitlement to an increase in the 10 percent rating for 
residuals of a gunshot wound of the right thigh.

5.  Entitlement to an increase in the 10 percent rating for 
residuals of a gunshot wound of the right forearm.

6.  Entitlement to a compensable rating for residuals of 
gunshot wound of the back.

(The issues of entitlement to a rating higher than 10 percent 
for residuals of a fracture of the right distal radius with 
degenerative changes in the right wrist, and entitlement to a 
total disability rating based on individual unemployability 
(TDIU rating), will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO decision that denied claims 
for increased ratings for service-connected residuals of a 
gunshot wound of the right leg (rated 10 percent); residuals 
of a gunshot wound of the right thigh (10 percent); residuals 
of a gunshot wound of the right forearm (10 percent); and 
residuals of a gunshot wound scar of the back (0 percent).  
In that decision, the RO also granted service connection and 
disability ratings for additional disorders from shell 
fragment wounds, including post-phlebitic syndrome of the 
right lower extremity (rated 10 percent); degenerative 
arthritis of the right knee (10 percent); and residuals of 
fracture of the right distal radius with degenerative changes 
in the right wrist (10 percent).  Also in August 2001, the RO 
denied a claim for a TDIU rating.  

The Board is undertaking additional development of the 
evidence on the issues of entitlement to a rating higher than 
10 percent for residuals of a fracture of the right distal 
radius with degenerative changes in the right wrist, and of 
entitlement to a TDIU rating, pursuant to authority granted 
by 38 C.F.R. § 19.9.  When such development is completed, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a gunshot 
wound to the right leg are manifested by two asymptomatic 
scars and no significant muscle impairment.

2.  Since the effective date of service connection, the 
veteran's service-connected post-phlebitic syndrome of the 
right lower extremity has been manifested by intermittent 
chronic edema that is relieved by elevation of the extremity.

3.  Since the effective date of service connection, the 
veteran's service-connected degenerative arthritis of the 
right knee has been manifested by slight limited range of 
motion (0 to 85 degrees on last examination) with arthritis 
confirmed by X-ray, and no instability.

4.  The veteran's service-connected residuals of a gunshot 
wound of the right forearm are manifested by two asymptomatic 
scars and no significant muscle impairment.  

5.  The veteran's service-connected residuals of a gunshot 
wound of the right thigh are manifested by an asymptomatic 
scar and no significant muscle impairment.

6.  The veteran's service-connected residuals of a gunshot 
wound of the back are manifested by a superficial 
asymptomatic scar with no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the right leg are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Codes 5312, § 4.118, Diagnostic Code 7804 (2002 and 67 Fed. 
Reg. 49,590 (2002)).

2.  The criteria for a rating in excess of 10 percent for 
post-phlebitic syndrome of the right lower extremity are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2002)

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2002).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the right thigh are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, Diagnostic 
Code 5313, § 4.118, Diagnostic Code 7804 (2002 and  67 Fed. 
Reg. 49,590 (2002)).

5.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound of the right forearm are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Codes 5307, § 4.118, Diagnostic Code 7804 (2002 
and 67 Fed. Reg. 49,590 (2002)).

6.  The criteria for a compensable rating for residuals of a 
gunshot wound of the back are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.31, § 4.118, Diagnostic Code 7804 
(2002 and 67 Fed. Reg. 49,590 (2002)).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from April 1943 
to November 1945, including combat service in World War II 
during which he was wounded in action.  He received shrapnel 
injury to the back in 1944 and additional shrapnel wounds to 
the right arm, right thigh, and right lower leg (including a 
fracture of the right tibia) in 1945, with a lengthy period 
of casting of the right leg.  He received a Purple Heart 
medal with oak leaf cluster due to his wounds.

In December 1945, the RO granted service connection and a 20 
percent rating for residuals of wounds to the right forearm, 
right thigh, and right leg.  In November 1946, the RO granted 
service connection and a 0 percent rating for residuals of a 
back wound.

A July 1947 VA examination identified several residuals scars 
of the back, right forearm, right thigh, and right leg, due 
to the in-service shell fragment wounds.  The right thigh 
scar also involved a slight injury to the saphenous nerve, 
and the scar over the anterior medial aspect of the upper 
right forearm involved slight muscle loss beneath the scar.  
The right tibia fracture appeared healed.  

In August 1947, the RO rated the service-connected conditions 
as residuals of a gunshot wound of the right forearm 
(evaluated 10 percent), residuals of a gunshot wound of the 
right thigh (10 percent), residuals of a gunshot wound of the 
of the right leg (10 percent), and residuals of a gunshot 
wound of the back (0 percent).

The 76 year old veteran underwent a VA examination in 
December 1998.  He complained of problems with his cervical, 
thoracic, and lumbosacral spine areas for the past 10 to 15 
years, which he attributed to the old back wound.  
Impressions by the examiner included superficial shrapnel 
wound of the mid thoracic spine, Forstier's disease (diffuse 
idiopathic skeletal hyperostosis), cervical degenerative disc 
disease, and lumbar degenerative disc disease.  The doctor 
commented that Forstier's disease is a developmental 
condition which involves progressive ossification of the 
anterior longitudinal ligament, and such condition was 
responsible for the veteran's restricted spinal mobility and 
cervical pain.  It was noted his spine difficulties were 
unrelated to the shrapnel wound.  

On VA muscles examination in December 1998, diagnoses were 
shrapnel wounds of the right forearm and right leg, and 
osteoarthritis of the right knee, right elbow, and right 
wrist.  

In August 2000, the veteran filed claims seeking increased 
ratings for his service-connected disabilities and seeking a 
TDIU rating.  

In November 2000, the veteran underwent a VA examination.  
The 78 year old veteran reported he had worked as a teacher 
until July 2000.  He said that since his wartime injuries he 
had had chronic pain in the right forearm, extending from the 
elbow to the hand and aggravated by repetitive motion or 
daily activities.  He noted chronic dependent edema and 
swelling of the right lower leg that would clear with 
overnight bedrest.  He also complained of arthritis in the 
right knee and wrist.  The claimed the shell fragment wound 
in the upper back had been bothering him, with some 
discomfort on spinal motion.  Previous X-rays showed no 
evidence of shell fragments, and thus, presumably all 
fragments had been removed.  His ambulation was limited due 
to pain in the knee and swelling, and there was some 
limitation of flexion in the right knee.  There also was 
bowing or angulation outward of the right lower leg.

On examination, he had equal reflexes in the upper 
extremities with no muscular atrophy.  The right biceps 
measured 12 inches, and the left was 11.75 inches; the right 
forearm measured 10.5 inches, and the left was 10.25 inches.  
He was right-handed.  The right thigh, 6 inches above the 
patella, was 22 inches, and the left thigh was 20 inches.  
The right calf was 15.25 inches, while the left was 14.5 
inches.  The right leg, from the superior iliac spine to the 
medial malleolus was 35.5 inches and the left was 36.5 
inches.  The right knee had 85 degrees of flexion from the 0 
position.  There was fairly good strength in both upper 
extremities though there was less than maximal effort.  There 
was no evidence of atrophy in either extremity.  He had a 2-
inch stellate scar on the dorsal and medial aspects of the 
right forearm near the elbow crease, the scar was well healed 
and nontender, it was somewhat retracted and adhered to the 
subcutaneous skin, and it was pliable.  There also was a 2-
inch scar on the distal right forearm, dorsal median aspect, 
that was well healed and nontender.  There was a 4.5-inch 
scar in the interscapular aspect of the mid-spine that was 
well healed and nontender.  There was a 3-inch scar on the 
medial right lower leg, about 2 inches above the medial 
malleolus; it was slightly depressed and had several wide 
space suture scars that were 2 inches in length.  This scar 
was well healed and nontender.  He had a 2-inch scar on the 
medial knee that was well healed and nontender; it was 1.75 
inches wide.  He had a 6-inch long scar in the medial 
popliteal area that was well healed and nontender.  He had 
good peripheral pulses of the feet.  

X-rays of both knees showed significant right knee 
degenerative arthritis and mild left knee arthritis, and 
calcification of the menisci of both knees.  X-rays of the 
right upper extremity showed fracture residuals of the right 
distal radius with degenerative changes in the wrist bones 
and arthritic changes in the left 1st metacarpal joint; the 
right distal radius fracture was healed.  

The diagnoses at the November 2000 VA examination were 
residual scar from shell fragment wound to the mid-upper 
back; residual scars at two locations on the right forearm; 
residuals scars, right knee level and right lower leg; 
degenerative arthritis of the right knee with angulation and 
postphlebitic syndrome from previous shell fragment injuries; 
history of fracture of the right tibia.  The examining doctor 
opined that these conditions, particularly of the right knee 
and leg, were probably disabling but had not changed much 
over the years.  

VA medical records from 2000 through 2001 show treatment for 
various conditions, including spine problems, degenerative 
joint disease of multiple joints, residuals of a concussion 
from a fall involving the left side, hypertension, chronic 
obstructive pulmonary disease, prostatectomy, and right leg 
swelling.  

An August 2001 RO decision denied claims for increased 
ratings for service-connected residuals of a gunshot wound of 
the right leg (rated 10 percent); residuals of a gunshot 
wound of the right thigh (10 percent); residuals of a gunshot 
wound of the right forearm (10 percent); and residuals of a 
gunshot wound scar of the back (0 percent).  In that 
decision, the RO also granted service connection and 
disability ratings for additional disorders from shell 
fragment wounds, including post-phlebitic syndrome of the 
right lower extremity (rated 10 percent); degenerative 
arthritis of the right knee (10 percent); and residuals of 
fracture of the right distal radius with degenerative changes 
in the wrist (10 percent).  Also in August 2001, the RO 
denied a claim for a TDIU rating.

II.  Analysis

With regard to the issues addressed in the present Board 
decision, the file shows that through discussions in 
correspondence, the RO rating decision, and the statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  He has been informed 
of his and the VA's respective responsibilities for providing 
evidence.  Pertinent treatment records have been obtained, 
and a VA examination has been provided.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The claims involving residuals of a gunshot wound to the 
right leg, residuals of a gunshot wound of the right forearm, 
residuals of a gunshot wound of the right thigh, and 
residuals of a gunshot wound scar of the back, are all claims 
for increased ratings.  Since the assigned ratings have been 
in effect for more than 20 years, they are protected.  
38 U.S.C.A. § 110.  When rating a service-connected 
disability, the entire medical history must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
present level of disability is of primary concern in a claim 
for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The claims for higher ratings for post-phlebitic syndrome of 
the right lower extremity, and for degenerative arthritis of 
the right knee, involve initial ratings on the granting of 
service connection; thus different percentage ratings for the 
disabilities may be assigned for different periods of time 
since the effective date of service connection based on the 
facts found (i.e., "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity, and separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A.  Residuals of gunshot wound to the right leg

The gunshot wound to the right leg resulted in a scar as well 
as some muscle injury.  (Post-phlebitic syndrome of the right 
leg, a right knee condition, and a right thigh condition, all 
from shell fragment wounds, are rated separately).

The most recent VA examination of November 2000 identified 
two separate right leg scars: a 3-inch scar on the medial 
right lower leg, about 2 inches above the medial malleolus 
that was slightly depressed and had several wide space suture 
scars that were 2 inches in length; and a 2-inch scar on the 
medial knee that was 1.75 inches wide.  All of these scars 
are well healed and nontender.

A 10 percent rating is warranted for a superficial scar that 
is tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Code 7804 (2002).  Effective August 30, 2002, the 
regulation governing evaluation of scars was revised.  67 
Fed. Reg. 49,590 (2002).  The new version of Code 7804 
similarly provides that a 10 percent rating is assigned for 
superficial scars that are painful on examination.  There are 
other new scar codes, such as new Code 7802 which provides 
for a 10 percent rating for superficial scars that exceed 144 
square inches (or 929 square centimeters).  However, the 
veteran's right leg scars are not compensable under any of 
the old or new scar codes.  See 38 C.F.R. § 4.31.  

In evaluating the right leg condition, the Board must also 
consider the criteria pertaining to muscle impairment.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Evaluation of muscle injuries as slight, moderate, 
moderately severe, or severe, is based on the type of injury, 
the history and complaints of the injury, and objective 
findings.  38 C.F.R. § 4.56(d).

Impairment of Muscle Group XII of a leg is rated 0 percent 
when slight, 10 percent when moderate, and 20 percent when 
moderately severe.  38 C.F.R. § 4.73, Code 5312.  Although 
the right leg gunshot wound residuals were once felt to 
involve moderate muscle impairment, the most recent VA 
examination identified no muscle loss, atrophy, or other 
significant impairment.  There is no showing of the degree of 
muscle impairment required for a rating higher than the 
current 10 percent rating.  

The weight of the credible evidence shows that the residuals 
of a gunshot wound of the right leg are no more than 10 
percent disabling.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt is not 
applicable; the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Post-phlebitic syndrome of the right lower extremity

A 10 percent rating is warranted for post-phlebitic of any 
etiology with intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, or with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent rating is warranted when there is 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, Code 7121.

The veteran has periodically been treated by the VA for edema 
of the right leg.  On the most recent VA examination from 
November 2000, he reported that the condition would be 
relieved by bedrest.  As edema is intermittent and relieved 
by elevation of the extremitiy, a 10 percent rating is 
appropriate.  However, the criteria for a higher rating are 
not met.

The weight of the credible evidence shows that the service-
connected post-phlebitic syndrome of the right lower 
extremity has not been more than 10 percent disabling at any 
time since the effective date of service connection.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt is not 
applicable, and the claim for a higher rating for this 
condition is denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Degenerative arthritis of the right knee

Standard range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).

A 0 percent rating is warranted for limitation of leg flexion 
when it is limited to 60 degrees, and a 10 percent rating is 
warranted when it is limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, and a 10 percent rating is 
warranted when it is limited to 10 degrees.  38 C.F.R. § 
4.71a, Code 5261.  

The most recent examination measured right knee range of 
motion as being from 0 to 85 degrees, without indication of 
any pain on motion.  If strictly rating under the limitation 
of motion codes, this motion would be rated 0 percent.  The 
presence of arthritis with at least some limitation of motion 
warrants a 10 percent rating under the arthritis codes.  
However, even considering the effects of pain on use or 
during flare-ups, there is no credible evidence that such 
results in the degree of limited motion required for a rating 
higher than 10 percent under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).

There is no indication of recurrent subluxation or lateral 
instability of the right knee, let alone to a slight degree 
as required for a 10 percent rating under Code 5257.  Thus 
dual ratings for arthritis with limitation of motion of a 
knee (Codes 5003 and 5010) and for instability of a knee 
(Code 5257) are not warranted in this case.  VAOPGCPREC 9-98 
and 23-97.  

The weight of the credible evidence shows that service-
connected arthritis of the right knee has not been more than 
10 percent disabling at any time since the effective date of 
service connection.  Fenderson, supra.  As the preponderance 
of the evidence is against the claim for a higher rating, the 
benefit of the doubt is not applicable, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Gunshot wound residuals of the right thigh

Recent examination shows the only residual of a right thigh 
wound is an asymptomatic scar, and findings do not support a 
compensable rating under the previously discussed scar codes.  

The current 10 percent rating for the right thigh wound 
residuals is assigned under 38 C.F.R. § 4.73, Code 5313 for 
injury of Muscle Group XIII.  Impairment under this code is 
rated 0 percent when slight, 10 percent when moderate, and 30 
percent when moderately severe.  The current 10 percent 
rating is protected.  The medical evidence shows no 
significant right thigh muscle impairment at the present 
time, and certainly no more than moderate impairment as 
required for the current rating.   

The weight of the credible evidence shows that service-
connected residuals of a gunshot wound of the right thigh are 
not more than 10 percent disabling.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the benefit of the doubt is not applicable, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

E.  Residuals of gunshot wound of the right forearm

The veteran is right-handed, and the condition at issue 
involves the dominant arm.  

On the most recent VA examination, upper extremity reflexes 
were equal without evidence of muscle atrophy, and the 
veteran had fairly good upper extremity strength.  No 
limitation of motion is shown.  There is no indication that 
the right forearm condition would be rated 10 percent under 
limitation of motion codes, even when the effects of pain on 
use are considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Codes 5206, 5207; DeLuca, supra.  The last examination noted 
two right arm scars, but these are asymptomatic and not 
compensable under the previously discussed scar rating 
criteria.

While years ago there was some muscle damage noted concerning 
this wound, the latest VA examination shows no significant 
muscle impairment.  Clearly there is no more than moderate 
impairment of Muscle Group VII as required for the current 10 
percent rating under 38 C.F.R. § 4.73, Code 5307.

The weight of the credible evidence shows that residuals of a 
gunshot wound of the right forearm are not more than 10 
percent disabling.  As the preponderance of the evidence is 
against the claim for increased rating, the benefit-of-the-
doubt rule is not applicable, and the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




F.  Gunshot wound residuals of the back

The Board notes that the veteran associates back pain with 
the service-connected scar.  However, a VA doctor explained 
in 1998 that the veteran's various cervical, thoracic, and 
lumbar difficulties were unrelated to the service-connected 
shrapnel wound residuals.  The competent evidence shows that 
any back symptoms are associated with non-service-connected 
conditions.

The only residuals of the back wound shown at the last 
examination in 2000 is a superficial scar, and this is 
asymptomatic and causes no functional impairment.  Under the 
previously discussed scar rating codes, it is properly rated 
noncompensable.

The weight of the credible evidence shows that service-
connected residuals of a gunshot wound of the back are not 
compensable.  As the preponderance of the evidence is against 
the claim for an increased rating, the benefit-of-the-doubt 
rule is not applicable, and the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.
















ORDER

An increased rating for residuals of a gunshot wound to the 
right leg is denied.

A higher rating for post-phlebitic syndrome of the right 
lower extremity is denied.

A higher rating for degenerative arthritis of the right knee 
is denied.

An increased rating for residuals of a gunshot wound to the 
right thigh is denied.

An increased rating for residuals of a gunshot wound to the 
right forearm is denied.

A compensable rating for residuals of a gunshot wound of the 
back is denied.




		
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

